HUNSTEIN, Chief Justice,
concurring.
The majority rejects the argument that the trial court’s jury charge was improper under Cantrell v. State, 266 Ga. 700 (469 SE2d 660) (1996), despite instructions requiring the jury to reach a unanimous decision on the greater offense before deliberating on the lesser included offense. In my dissent in Cantrell, I argued that the trial court did not err in refusing to accept the jury’s finding on the lesser offense because jurors had not resolved the greater offense or reached an impasse in their deliberations on it. Because the Court appears to have seen the wisdom of this approach, I concur.
Samuel S. Olens, Attorney General, Mary Beth Westmoreland, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney General, Sara K. Sahni, Assistant Attorney General, for appellant.
Zell & Zell, Rodney S. Zell, for appellee.